Citation Nr: 1445064	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  08-12 895	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for a disability claimed as nervous stomach.

4.  Entitlement to service connection for gastroesophageal disease, to include reflux and ulcers.

5.  Entitlement to service connection for diabetes mellitus, type II.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for a condition manifested by tingling of the feet.

8.  Entitlement to service connection for cardiovascular disorder, to include hypertension, coronary artery disease and plaque in the aorta.

9.  Entitlement to service connection for a back disorder.

10.  Entitlement to service connection for a sleep disorder.

11.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Veteran represented by:	Harold H. Hoffman-Logsdon, III, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and E.N.T.


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1964.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In September 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In February 2012, the Board issued a decision that, in part, denied the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; a skin rash; a disability claimed as nervous stomach; gastroesophageal disease, to include reflux and ulcers; diabetes mellitus, type II; erectile dysfunction, to include as secondary to diabetes mellitus, type II; a condition manifested by tingling of the feet; cardiovascular disorder, to include hypertension, coronary artery disease and plaque in the aorta; a back disorder; a sleep disorder; and a dental disorder.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In July 2014, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the September 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In August 2014, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the February 2012 Board decision that denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD; a skin rash; a disability claimed as nervous stomach; gastroesophageal disease, to include reflux and ulcers; diabetes mellitus, type II; erectile dysfunction, to include as secondary to diabetes mellitus, type II; a condition manifested by tingling of the feet; cardiovascular disorder, to include hypertension, coronary artery disease and plaque in the aorta; a back disorder; a sleep disorder; and a dental disorder is vacated.  The remainder of the February 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


